United States Court of Appeals
                        For the First Circuit

No. 04-1519

                          MEGAN McLAUGHLIN,

                        Plaintiff, Appellant,

                                  v.

                  BOSTON HARBOR CRUISE LINES, INC.,;
              MODERN CONTINENTAL CONSTRUCTION CO., INC.,

                        Defendants, Appellees.




                           ERRATA SHEET

     The opinion of this court, issued August 17, 2005,
should be amended as follows:

     On cover sheet: "Brien E. Lewis" is replaced with
"Brian E. Lewis"

     On cover sheet: After "Carol B. Feinberg," insert
"Attorney, Office of the Solicitor,"

     On page 2, line 6: Insert period after "Inc" so that
"Boston Harbor Cruise Lines, Inc" becomes "Boston Harbor
Cruise Lines, Inc."

     On page 9, line 5: Abbreviate "United States" to "U.S."